In her motion for rehearing appellant insists that this Court should take cognizance of the bills of exception found in the record even though no statement of facts has been filed in the appeal. It is well settled that bills of exception can not be appraised by this Court in the absence of a statement of facts. To warrant a reversal of the conviction in the absence of the statement of facts, the bill of exception must show that all the evidence adduced before the jury is embraced in the bills. See Tex. Jur., Vol. 4, p. 234, Sec. 167; Jackson v. State,79 S.W.2d 1046. The bills of exception in the present instance are not sufficient to meet the requirements of the rule stated, and therefore can not be considered by this Court.
The motion for rehearing is overruled. *Page 208